Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 8-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klepfer, US Pat. No. 4306316, as set forth in the Office Action of 7-16-2021.

Claims 4 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klepfer, US Pat. No. 4306316, in view of Fry, US Pat. No. 5194299, as set forth in the Office Action of 7-16-2021.

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klepfer, US Pat. No. 4306316, in view of Bonifield, USPGPub. No. 2005/0106349, as set forth in the Office Action of 7-16-2021.

Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klepfer, US Pat. No. 4306316, in view of Friedland et al., US Pat. No. 7367064.
Regarding claims 14 and 15, the teachings of Klepfer differ from the present invention in that Klepfer does not teach that the first and second adhesive portions are spaced apart from each other (as in claim 14) nor does he teach that the first and second adhesive portions are spaced apart from the edges of the napkin (as in claim 15).  Friedland, however, teaches a similar adhesive napkin product (Abstract) and teaches that the adhesive may be applied in a pattern of regions that are spaced apart . 

Response to Arguments
Applicant's arguments filed 1-17-2022 have been fully considered but they are not persuasive. Regarding the teachings of Klepfer, Applicant argues that the claimed fold geometry of the present invention distinguishes from the product of Klepfer. The examiner maintains that the claimed product is obvious in view of the product of Klepfer for the reasons set forth in the Office Action of 7-16-2021. As explained in the prior office action, the claimed invention differs from that of Klepfer only with respect to the fold older, and one of ordinary skill in the art would have fully appreciated that the fold geometry of the prior art napkin could be changed to suit the specific needs of the user. One of ordinary skill in the art would also have understood that a change in the folding geometry of the napkin would result in a corresponding change in the unfolding sequence, and manufacturing a napkin with the claimed fold geometry would be well within the level of ordinary skill in the art. Applicant has not demonstrated that the claimed product functions in a significantly-different way from that of the prior art.  For these reasons, the prior rejections are maintained. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/IAN A RUMMEL/Primary Examiner, Art Unit 1785